Exhibit 10.50

CONSOL ENERGY INC.

2004 DIRECTORS’ DEFERRED FEE PLAN

HYPOTHETICAL INVESTMENT ELECTION FORM

Investment Election:

Pursuant to the CONSOL Energy Inc. Directors Deferred Fee Plan (the “Plan”), I
hereby elect that the amounts I have deferred under the Plan be deemed to be
invested among such hypothetical investments as specified on Appendix A attached
hereto.

Acknowledgments:

 

  •  

I understand that the amounts I have deferred under the Plan represent an
unfunded, unsecured obligation of the Company to pay me benefits in the future
in accordance with the terms of the Plan, and that the elections I have made
hereunder are for Plan recordkeeping purposes only and do not represent actual
investments.

 

  •  

I understand that in the event the Company sets aside funds to satisfy its
obligations under the Plan, the Company is under no obligation to actually
invest such monies in accordance with the elections I have made hereunder.

 

  •  

I understand that the earnings credited to the amounts I have deferred under the
Plan will be based on the hypothetical investments I have elected, and
acknowledge and agree that neither the Company nor the Administrator shall act
as a guarantor, or be liable or otherwise responsible for the investment
performance (including losses) of such hypothetical investments.

 

  •  

I understand that the Administrator shall establish reasonable procedures for
crediting earnings (and losses) under the Plan, and acknowledge and agree that
the Administrator has full authority and discretion to decide all matters
relating to the implementation, administration and interpretation of such
procedures, which determinations shall be final, conclusive, and binding upon
all interested parties.

 

  •  

I understand that the investment elections made hereunder will be governed by
the terms of the Plan, and apply to all deferrals that I have made, or will make
in the future, under the Plan, and that my investment elections will remain in
effect from year to year unless an until I change such investment elections by
filing a new investment election form.

This form must be returned to George Witkowksy, to be effective on or about the
next succeeding January 1st or July 1st.

 

Signature:    

Printed Name:    

Dated:                                                            , 20    



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

2004 DIRECTORS’ DEFERRED FEE PLAN

APPENDIX A

HYPOTHETICAL INVESTMENT ELECTION FORM

I hereby elect that the amounts I have deferred under the Directors Deferred Fee
Plan be deemed to be invested among the following hypothetical investments in
one of the elections as specified below:

 

INVESTMENT1

  

ELECTION

CONSERVATIVE (20% stock, 80% bond)

       

BALANCED INCOME (40% stock, 60% bond)

       

BALANCED (60% stock, 40% bond)

       

BALANCED GROWTH (80% stock, 20% bond)

       

AGGRESSIVE GROWTH (100% stock)

       

MONEY MARKET FUND

  

TOTAL

   100% 2

 

 

1

The foregoing investment options have been established by National City.

 

2

Allocations among hypothetical investment options must total to 100%.